Park, C. J.
We are unable to distinguish the question made in this case from that made and decided in the recent case of Hoxie v. The Home Ins. Co., 32 Conn., 21; which decision was reviewed and approved by this court in the more recent case of Edwards v. Warner, 35 Conn., 517. The opinion of the court in both of these cases is adverse to the claim of the plaintiff in the case at bar. The plaintiff attempts to distinguish this case from that of Hoxie v. The Home Ins. Co. by the fact that in that case the plaintiff was a co-conspirator, while here the plaintiff was merely the purchaser of the note in suit after it bad been issued. But evidence of the conspiracy in that case was offered for the purpose of showing fraud in the case then before the court, which was one of the cases embraced by the conspiracy. The evidence was offered for a similar purpose in the present case, in connection with evidence tending to show that the plaintiff at the time he purchased the note knew of the conspiracy, and that the note in suit was made under it. If so, he took the note subject to all the infirmities it would have had in the hands of a co-conspirator. We think therefore that the distinction made between the cases does not affect the question.
The cases referred to are so recent, that we deem it unnecessary to review them, or offer any considerations in their support. Suffice it to say that in cases of conspiracy to defraud, embracing a number of similar cases in which there is one common design, one intent and purpose, one object to be accomplished in carrying out the conspiracy, the proceedings of the conspirators may be regarded as one continuous act. In such cases each part has an important relation to the whole and may throw light upon the entire transaction. There is a difficulty in carrying the principle further than cases of conspiracy and applying it to the case of an individual who should form a design by some fraudulent operation to cheat a number of persons successively. The difficulty of proving that the party had such design—that he had *617one object to accomplish by all the frauds, may be the reason why the principle is not extended to such cases. But this furnishes no reason why it should not apply to cases of conspiracy, when there are two or more actors in the same transaction and consequently their common design can be more easily proved.
We do not advise a new trial.
In this opinion the other judges concurred.